    Case 1:20-cv-11821-IT Document 5 Filed 10/05/20 Page 1 of 2




                                                                  FILED
                                                                  Oct 05, 2020
                                                              CLERK, U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF CALIFORNIA




Sep 25, 2020




                                                                    09/30/2020
Case 1:20-cv-11821-IT Document 5 Filed 10/05/20 Page 2 of 2
